Exhibit 7 JOINT FILING AGREEMENT Each of the undersigned agrees that (i) the statement on Schedule 13D relating to the Common Units of Southcross Energy Partners LP has been adopted and filed on behalf of each of them, (ii) all future amendments to such statement on Schedule 13D will, unless written notice to the contrary is delivered as described below, be jointly filed on behalf of each of them, (iii) the provisions of Rule 13d-I(k)(1) under the Securities Exchange Act of 1934 to apply to each of them. This agreement may be terminated with respect to the obligations to jointly file future amendments to such statement on Schedule 13D as to any of the undersigned upon such person giving written notice thereof to each of the other persons signatory hereto, at the principal office thereof. Date: August 14, 2014 BBTS BORROWER LP, a Delaware limited partnership By: /s/ Brian Blakeman Brian Blakeman, Attorney-In-Fact for BBTS Borrower LP BBTS BORROWER GP LLC, a Delaware limited liability company By: /s/ Brian Blakeman Brian Blakeman, Attorney-In-Fact for BBTS Borrower GP LLC BBTS GUARANTOR LP, a Delaware limited partnership By: /s/ Brian Blakeman Brian Blakeman, Attorney-In-Fact for BBTS Guarantor LP BBTS GUARANTOR GP LLC, a Delaware limited liability company By: /s/ Brian Blakeman Brian Blakeman, Attorney-In-Fact for BBTS Guarantor GP LLC Page 24 of 37 BLACKBRUSH TEXSTAR LP, a Delaware limited partnership By: /s/ Brian Blakeman Brian Blakeman, Attorney-In-Fact for BlackBrush TexStar LP BLACKBRUSH TEXSTAR GP LLC, a Delaware limited liability company By: /s/ Brian Blakeman Brian Blakeman, Attorney-In-Fact for BlackBrush TexStar GP LLC Page 25 of 37
